Citation Nr: 1015746	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-16 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which denied the Veteran's claim 
for entitlement to service connection for bilateral hearing 
loss on the basis that the material submitted was not new and 
material.

In January 2010, the Veteran attended a hearing at the RO 
before the undersigned.  A transcript of this hearing has 
been associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a July 1954 rating decision, the RO denied service 
connection for hearing loss.  The Veteran did not file a 
timely appeal with respect to this issue. 

2.  Evidence received since the July 1954 rating decision 
relates to a previously unestablished element of the claim 
and raises a reasonable possibility of substantiating the 
claim for service connection for bilateral hearing loss. 

3.  The Veteran currently has bilateral hearing loss to an 
extent recognized as a disability for VA purposes; the 
Veteran's assertions of in-service noise exposure are 
credible and consistent with the circumstances of his 
service; and the evidence supports a finding that the 
Veteran's current bilateral hearing loss disability is 
related to service.


CONCLUSIONS OF LAW

1.  The RO's July 1954 decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).

2.  As evidence received since the July 1954 denial is new 
and material, the requirements for reopening the claim for 
service connection for bilateral hearing loss are met.  38 
U.S.C.A. § 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (a) (2009).

3.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.385 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
to reopen and grant the claims, further assistance is 
unnecessary to aid the Veteran in substantiating his claims.  


I.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

Analysis

The RO denied the Veteran's claim for hearing loss in July 
1954 on the basis that there was no record of deafness in the 
service treatment records. 

Although notified of the RO's July 1954 denial in a letter in 
July 1954, the Veteran did not initiate an appeal; hence, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

The Veteran sought to reopen his claim for service connection 
in September 2007.  Regarding petitions to reopen filed on or 
after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, and 
is not duplicative or "merely cumulative" of other evidence 
then of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the RO's 
July 1954 denial of service connection.  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992). 

Evidence received since the July 1954 decision includes an 
October 2007 VA examination.  The VA examiner diagnosed the 
Veteran with mild to severe sensorineural hearing loss.  The 
October 2007 VA examiner also conducted an audiological 
evaluation and the results reflected bilateral hearing loss 
to an extent recognized as a disability for VA purposes, per 
38 C.F.R. § 3.385.

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for 
hearing loss.

The Board finds that this evidence is "new" in that it was 
not before agency adjudicators at the time of the July 1954 
denial of service connection, and is not duplicative or 
cumulative of evidence previously of record.  Moreover, this 
evidence is "material" in that it pertains to the previously 
unestablished element of a current disability, and raises a 
reasonable possibility of substantiating the claim.  Hence, 
this evidence raises a reasonable possibility of 
substantiating the Veteran's claim for service connection.  
As noted above, for purposes of determining whether the claim 
should be reopened, the evidence is presumed to be credible.


Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
bilateral hearing loss are met.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. 


II.  Entitlement to service connection for bilateral hearing 
loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §1110; 38 C.F.R. § 3.303. Service connection may 
be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The Veteran asserts that his exposure to loud noise while in 
service has caused the claimed hearing loss.  Specifically, 
he asserts in-service noise exposure while serving in the 
infantry unit in Korea where he was exposed to mortar rounds 
and rifle fire.  The Board notes that the Veteran's service 
personnel records show that he served in Korea with Company K 
14th Infantry.

The first documentation of the Veteran's hearing loss is an 
April 2007 private physician report.  The Board notes, 
however, that the absence of in-service evidence of hearing 
loss is not fatal to the claim for service connection.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of 
a current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993). 

On the authorized audiological evaluation in October 2007 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
60
70
LEFT
40
45
50
75
80

Speech audiometry revealed speech recognition ability of 70 
percent in the right ear and of 30 percent in the left ear.

The VA examiner opined that since there was no evidence of 
hearing impairment prior to the evaluation conducted in this 
facility, the onset of hearing impairment cannot be 
determined.  The examiner opined that the audiometric 
configuration was typical of hearing loss due the natural 
aging process.  Additionally, the Veteran's accounts of 
explosions of mortar rounds as well as noise exposure 
occupationally may have contributed to the present hearing 
status.

The October 2007 VA audiological evaluation results clearly 
reflect that bilateral hearing loss to an extent recognized 
as a disability for VA purposes, per 38 C.F.R. § 3.385.  
Accordingly, the remaining question is whether the Veteran's 
current hearing loss is medically related to his service.

The Veteran's Form DD-214 confirms that he was in the 14th 
infantry and received the Combat Infantry Badge for his 
service in Korea.  Considering the circumstances of the 
Veteran's service, he was undoubtedly exposed to some, and 
likely significant, noise exposure in service.  Thus, the 
Veteran's assertions of in-service noise exposure appear to 
be credible, and consistent with the circumstances of 
service.  The Veteran is competent to assert the occurrence 
of in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also 38 U.S.C.A. § 1154.  Thus, 
although there is no objective evidence to support a specific 
incident of acoustic trauma in service, the Board accepts the 
Veteran's assertions of in- service noise exposure as 
credible. 

The Board also finds that the record presents an objective 
basis for attributing the Veteran's current hearing loss to 
service.

While there is no competent opinion of record explicitly 
relating the Veteran's current bilateral hearing loss to 
service, the Board finds that the opinion provided by the VA 
examiner in October 2007 does not preclude service connection 
for the disability.  The VA examiner indicated that a 
determination regarding the onset of hearing impairment could 
not be determined.  He added that the Veteran's accounts of 
explosions of mortar rounds as well as noise exposure 
occupationally may have contributed to the present hearing 
status.  Moreover, there is no medical opinion of record 
specifically attributing all of the Veteran's current 
bilateral hearing loss to his post-service noise exposure.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the totality of the evidence, to include the 
Veteran's credible assertions of in-service noise exposure, 
the nature of the disability, and affording him the benefit 
of the doubt on the question of in-service injury and medical 
nexus, the Board concludes that the criteria for service 
connection for bilateral hearing loss are met. 

(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence has been submitted to reopen the 
Veteran's claim for service connection for bilateral hearing 
loss, to this limited extent, the appeal is granted.

Entitlement to service connection for bilateral hearing loss 
is granted. 



____________________________________________
K. J. ALIBRAN DO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


